1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   HENDRIK BLOCK,                                      Case No.: 1:19-cv-00508-DAD-EPG
12
                   Plaintiff,                            ORDER GRANTING STIPULATED
            v.                                           EXTENSION OF TIME TO FILE
13
                                                         RESPONSIVE PLEADING TO
14   HOT TOPIC, INC., et al.,                            PLAINTIFF’S COMPLAINT

15
                   Defendants.
                                                         (ECF No. 7)
16

17

18

19          Pursuant to the stipulation of the Parties (ECF No. 7), and good cause appearing,
20   IT IS ORDERED that the deadline for defendant Macerich Fresno Limited Partnership to file its
21   responsive pleading to Plaintiff’s complaint is extended to June 12, 2019.

22
     IT IS SO ORDERED.
23

24
        Dated:     May 16, 2019                                /s/
25                                                       UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                     1
